DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,178,434.
Outstanding application 17/451,553 Claim 1
U.S. Patent No. 11,178,434 Claim 12
A reception apparatus comprising: a receiver configured to receive a video stream including encoded second transmission video data having a second dynamic range,
A reception apparatus comprising: a receiver configured to receive a video stream of encoded second dynamic range transmission video data,
wherein the video stream further includes conversion information used to convert first transmission video data having a first dynamic range to the second transmission video data having the second dynamic range, the video stream further including metadata indicating a second electro-optical transfer function corresponding to the second dynamic range; and
the video stream further including conversion information used to convert first dynamic range transmission video data having a first photoelectric conversion characteristic to the second dynamic range transmission video data having a second photoelectric conversion characteristic
processing circuitry configured to, obtain the second transmission video data by performing decoding processing on the encoded second transmission video data included in the video stream,
processing circuitry configured to, obtain the second dynamic range transmission video data by performing decoding processing on the video stream
extract the conversion information from the video stream, obtain the first transmission video data by performing dynamic range conversion on the second transmission video data based on the conversion information extracted from the video stream, and
extract the conversion information from the video stream, obtain the first dynamic range transmission video data by performing dynamic range conversion on the second dynamic range transmission video data based on the conversion information extracted from the video stream
obtain display video data by performing, on the first transmission video data, electro-optical conversion in accordance with a first electro-optical conversion characteristic corresponding to the first dynamic range.
display first dynamic range video data by performing, on the first dynamic range transmission video data, electro-optical conversion in accordance with a first electro-optical conversion characteristic.


Claim 11 is a corresponding reception method to the apparatus of claim 1, and similarly rejected in view of U.S. Patent No. 11,178,434 as described above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakajima (2017/0070701).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 11, Nakajima discloses a reception apparatus comprising: 
a receiver configured to receive a video stream including encoded second transmission video data having a second dynamic range (dynamic range of standard luminance, paragraph 0065), wherein the video stream further includes conversion information used to convert first transmission video data having a first dynamic range to the second transmission video data having the second dynamic range (dynamic range conversion definition information, paragraph 0067), the video stream further including metadata indicating a second electro-optical transfer function corresponding to the second dynamic range (inverse conversion, paragraph 0067); and 
processing circuitry configured to, obtain the second transmission video data by performing decoding processing on the encoded second transmission video data included in the video stream (prepare for display, paragraph 0066), extract the conversion information from the video stream (conversion definition, paragraph 0067), obtain the first transmission video data by performing dynamic range conversion on the second transmission video data based on the conversion information extracted from the video stream (increase from standard to high, paragraph 0067), and obtain display video data by performing, on the first transmission video data, electro-optical conversion in accordance with a first electro-optical conversion characteristic corresponding to the first dynamic range (for display on LCD, paragraphs 0066-0067).

Regarding claims 2 and 12, Nakajima discloses the reception apparatus and method according to claims 1 and 11, further comprising a display to display the display video data, wherein the processing circuitry is further configured to perform display mapping processing to obtain the display video data according to display capability (LCD, paragraph 0066-0067).

Regarding claims 3 and 13, Nakajima discloses the reception apparatus and method according to claims 1 and 11, wherein the first dynamic range of the first transmission video data is a standard dynamic range and the second dynamic range of the second transmission video data is a high dynamic range (paragraph 0067).


Regarding claims 6 and 16, Nakajima discloses the reception apparatus and method according to claims 1 and 11, wherein the receiver is further configured to receive a description including dynamic range conversion information (paragraph 0067).

Regarding claims 7 and 17, Nakajima discloses the reception apparatus and method according to claims 6 and 16, wherein the dynamic range conversion information includes information indicating a dynamic range of the video stream (paragraph 0067).

Regarding claims 10 and 20, Nakajima discloses the reception apparatus and method according to claims 6 and 16, wherein the dynamic range conversion information includes information indicating an original dynamic range of the video stream (paragraph 0067).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima.
Regarding claims 4, 5, 14, and 15, Nakajima discloses the reception apparatus and method according to claims 1 and 11, but fail to disclose the conversion information is included in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream.
Examiner takes official notice that placing metadata in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream, was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the reception apparatus and method according Nakajima to include the conversion information in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream, as said regions are specifically reserved for the transmission of relevant metadata in video transmissions.

Regarding claims 8 and 18, Nakajima discloses the reception apparatus and method according to claims 7 and 17, but fails to specify the dynamic range conversion information further includes information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream.
Examiner takes official notice that including includes information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream was notoriously well known in the art at the time of effective filing. Most commonly used when utilizing RGB coloring, said inclusion is also used when performing color space conversion using non-standard values as well.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the reception apparatus and method of Nakajima to include the dynamic range conversion information further includes information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See also Thurston et al. (2016/0248930 paragraph 0023-0026) for additional teaching in the prior art for performing high dynamic range recovery on video content. 
Oh et al. (2017/0048561 paragraph 0117) shows it was known at the time of effective filing to include color primaries as discrete values in a video stream. 
Toyoda et al. (2014/0125863 paragraph 0072) teaches it was known at the time of effective filing to further include color matrix coefficients as discrete values in a video stream. 
Lie et al. (2018/0014017 paragraphs 0075-0078) teaches it was known at the time of effective filing place metadata within a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421